Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 10-12, 14-16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farah (US 2015/0368833; cited by Applicant) in view of Iles et al. (US 2004/0166681; previously cited, hereinafter, Iles).
Regarding claim 1, Farah discloses a multi-junction optoelectronic device (Figs. 2-3 and 12-15, ¶ [0086]-[0087]) comprising:
	forming a multi-junction structure (Figs. 12-15, ¶ [0017], [0087]) on a substrate by:
providing a first p-n structure (Fig. 15: “GaAs (middle junction)”) on the substrate (Fig. 15: “GaAs wafer”), wherein the first p-n structure comprises a base layer of a first semiconductor (Fig. 15: GaAs) with a first bandgap such that a lattice constant of the first semiconductor (“GaAs”) matches a lattice constant of the substrate (Fig. 15: “GaAs wafer,” ¶ [0087]: "all lattice-matched”), and wherein the first semiconductor comprises a Group III-V (Fig. 15: GaAs); and 
providing a second p-n structure (Fig. 15: “SiGe (bottom junction)”) on the first p-n structure (Fig. 15: “middle junction”), wherein the second p-n structure (Fig. 15: “bottom junction”) comprises a second base layer of a second semiconductor (Fig. 15: it is implicit that the second semiconductor, SiGe, has smaller bandgap than the first semiconductor, GaAs, which has a bandgap of 1.42eV); and
depositing a support layer (¶ [0014]: “flexible carrier is polyimide Kapton® sheet…Kapton sheet with adhesive layer is bonded to the epi-side of GaAs wafer,” see Fig. 12) on the second p-n structure (Figs. 12-15, ¶ [0086]-[0087]), the support layer composed of one or more materials having a chemical resistance to acids (Official Notice is taken that the polyimide material (¶ [0014]) has chemical resistance to acids); and
lifting the multi-junction structure off the substrate (¶ [0014]-[0017], [0087]-[0091]);
wherein the multi-junction structure (Fig. 15) is configured such that the first p-n structure (Fig. 15: “GaAs (middle junction)”) is closer than the second p-n structure (Fig. 15: “SiGe (bottom junction)”) to a side of the multi-junction structure on which light is to be incident after the lifting the multi-junction structure (Fig. 15) off the substrate (Figs. 13-15, ¶ [0087]).
Thus, Farah discloses all the limitations of the claim with the exception of disclosing wherein: the first p-n structure and the second semiconductor are provided by a chemical vapor deposition process. However, Iles discloses analogous invention (Figs. 1-10), including 
Regarding claims 2-7, 10-12, 14-16, 19 and 20, Farah in view Iles further discloses:
wherein the multi-junction optoelectronic device is a flexible device (Farah, ¶ [0115]: “flexible solar cell”); and
wherein the substrate comprises a GaAs wafer (Farah: Fig. 15); and
wherein there is a first tunnel junction between the first p-n structure 22 (Iles: Fig. 1) and the second p-n structure 24 (Iles, Fig. 1, ¶ [0122]: “tunnel diode”); and 
wherein the first semiconductor comprises one or more of GaAs, AlGaAs, InGaP, InGaAs, AlInGaP, AlInGaAs, InGaAsP, AlInGaAsP, GaN, InGaN, AlGaN, AlInGaN, GaP, alloys thereof, or derivatives thereof (Farah: Fig. 15, “GaAs (middle junction)”); and
wherein the second semiconductor comprises one or more of Si, Ge, C, Sn, alloys thereof, or derivatives thereof (Farah, Fig. 15: “SiGe (bottom junction)”); and 
wherein the second semiconductor has a smaller energy gap than the first semiconductor (Farah, Fig. 15: it is implicit SiGe has smaller energy band gap than the III-V compounds, such as GaAs);

wherein the second p-n structure further comprises one or more p-n junctions  (Iles, Fig. 1, ¶ [0047]);
wherein the support layer comprises one or more of a dielectric layer, a semiconductor contact layer, a passivation layer, a transparent conductive oxide layer, an anti-reflective coating, a metal coating, an adhesive layer, an epoxy layer, or a plastic coating (Farah, ¶ [0014]: “flexible carrier”), (Iles, ¶ [0039]: “support substrate 28”); 
wherein at least one of the first p-n structure and the second p-n structure comprises a heterojunction (Farah, Fig. 15);
wherein the method further comprises providing a sacrificial layer (Iles, ¶ [0035]: “separation layer 16”) on the substrate suitable for an epitaxial liftoff process, wherein the sacrificial layer comprises AlAs (¶ [0035]: “separation layer comprises AlGaAs or AlAs”); and
further comprising an epitaxial lift off process for lifting the structure of the substrate (¶ [0017]); and
wherein the first p-n structure 22 (Fig. 1) and the second p-n structure 26 (Fig. 1) are provided by a same chemical vapor deposition process (Iles, ¶ [0046]: “MOCVD”).

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farah (US 2015/0368833; cited by Applicant) in view of Iles et al. (US 2004/0166681; previously cited, hereinafter, Iles), as applied to claim 1 above, and further in view of Kayes et al. (US 2015/0380576; previously cited, hereinafter, Kayes).

However, Kayes discloses an analogous invention (Fig. 1), including wherein the p-n structure comprises a physically textured surface (¶ [0032]: “textured surface”), and wherein the physically textured surface is achieved by a lattice mismatch between at least two materials in the p-n structure by using a Stranski-Krastanov process or a Volmer-Weber process (¶ [0032]: “Stranski-Krastanov process or a Volmer-Weber process”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teaching of Kayes, and form the first or second p-n structure with a physically textured surface, by using a Stranski-Krastanov process or a Volmer-Weber process, because such processes are well-known and conventional in the art, and for the disclosed intended purpose of improving the scattering of light at that textured surface, and thus, improving light-emitting efficiency of the optoelectronic device.  Kayes also discloses that the textured surface increases the adhesion between the layers (¶ [0032]), and thus, would improve the reliability of the device.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are not persuasive.  Applicant argues that Farah fails to disclose or suggest the new limitation of “wherein the second bandgap is less than the first bandgap.”  Applicant states that “Farah is 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ABUL KALAM/Primary Examiner, Art Unit 2829